At the outset, on behalf of the delegation of the Republic of Madagascar that I lead, I congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session and wish him every success in presiding over the work of the General Assembly during the current session. At the same time, we would like to convey our heartfelt appreciation to his predecessor.
By submitting, together with 21 other countries, a voluntary national review report in the framework of the 2030 Agenda for Sustainable Development, Madagascar reaffirms and solidifies the political commitment it undertook when it signed on to the global mobilization last year which led to the adoption of the 2030 Agenda, the Paris Agreement on Climate Change and the Addis Ababa Action Agenda. Those objectives, which we all wanted to be universal, do not apply only to developing or poor countries, but rather to all countries, adjusted to local realities and development differentials, because a sustainable world can be built only upon an ecology-friendly transition in the North and responsible development in the South.
The hopes sparked by the Sustainable Development Goals (SDGs) are immense. Nevertheless, we must move from commitments to action and implementation. The major challenges are the redistribution of investments, improving social justice and translating international commitments into national strategies and political action. Human development, environmental protection and inclusive economies are the triptych that structures the SDGs. They align with our national development plan. In order to achieve the Sustainable Development Goals, Madagascar is promoting social protection. This year, we formulated and implemented a national policy in that regard. By way of example, we provide income supplements for the poorest households to support the integration of children into the school system and to improve their nutrition through school cafeterias.
In addition to the social protection I just mentioned, health and education are sectors that we hold dear. Health is key for our country, as it is the best way to ensure the productivity of our people, both at school and in the workplace. That is why the draft universal health- coverage system was set up this year as part of our efforts to improve our public-health system. This policy will provide heath-care solutions for our people, especially the most vulnerable. Furthermore, the Government has committed itself to increasing vaccination coverage in Madagascar through a vaccination law. Other health- related efforts have been made with the United Nations in recent years, particularly in the fight against HIV/ AIDS. In the education sector, we have been able to begin recruiting and training tens of thousands of teachers in an attempt to raise the school attendance rate, to help school dropouts go back to school and to improve the quality of our teaching.
Our young people, women and girls are the cornerstone of all of our public policies and development initiatives. Economic and social development, and, in particular, conditions for making the world more stable will be in vain if priority is not given to young people. From this rostrum, I call on all countries to collectively resolve to assist one another, in order to support development policies for young people. We need to create jobs for them, develop their talents and meet their legitimate aspirations to contribute to world peace and curb migration.
Protecting and empowering women and young girls, ensuring their equal rights and gender parity in development participation and respecting the rights of children and young people are at the heart of our concerns and our thinking. We will continue to reform our national plans and policies in order to promote equal access for women and men to economic resources and basic services. One notable achievement in Malagasy women’s rights was the reform of the nationality code to allow children born to a Malagasy mother and a foreign father to acquire Malagasy citizenship through the maternal line, irrespective of the father’s nationality. Similarly, in the interest of being all inclusive, the ratification of the international Convention on the Rights of Persons with Disabilities has allowed us to improve the protection offered to people with disabilities in Madagascar by implementing inclusive policies that safeguard their interests and allow them to effectively participate in development.
Sustainable Development Goal 2 seeks to end hunger, achieve food security, improve nutrition and promote sustainable agriculture. Our ambition is to modernize our agriculture sector to increase productivity and further develop organic farming. That would ensure food autonomy and accelerate the completion of the regional project of the Indian Ocean Commission to transform Madagascar into the breadbasket of the region. Programmes to combat food insecurity are part of our efforts to achieve the SDGs. Much of the south of the country is in the gripsof chronic drought, and the population living there is suffering greatly from critical food insecurity. As a result, various activities are being carried out to support the efforts of the Madagascan authorities in the light of this critical situation.
Sustainable Development Goal 14 advocates conserving and sustainably using oceans, seas and marine resources for sustainable development. The awareness of the need to diversify efforts beyond land- based activities is nothing new. We support Africa’s strategy, which is aimed at creating greater wealth by promoting a flourishing blue economy that is sustainable, secure and respectful of the environment. With this in mind and within the context of the Indian Ocean Commission, a decision was taken to establish the Regional Maritime Information Fusion Centre in Madagascar to prevent threats such as piracy, terrorism, trafficking in its many forms and the plundering of natural resources.
By signing the Paris Agreement on Climate Change on 22 April and then ratifying it, Madagascar has chosen to participate in the universal movement to transform the world, thereby ensuring the future of our planet — our sole and unique habitat. Madagascar is one of the countries permanently suffering from the devastating effects of climate change. Nevertheless, we advocate responsible development that preserves the environment. In return, we expect an equal distribution of resources from the Green Climate Fund and the transfer of relevant technologies. We must turn our back on expensive, pollutant energy sources that endanger the environment we share.
My country once again calls for the support of the international community and private investors, in particular in the electricity-production sector and in the renovation and expansion of water-distribution infrastructures. These are real investment opportunities. Indeed, if we wish to breathe new life into our planet for the well-being of its population and for the benefit of future generations, we must successfully ensure the transition to new kinds of energy at the national and global levels. We also wish to promote ethical tourism that respects the environment, our ecosystems and our culture.
Today, I wish to launch an appeal for the transfer of more technology and capital to countries that demonstrate strong potential, such as Madagascar. For our part, we commit to practicing good governance and transparency in the context of a win-win partnership. Both direct foreign investment and overseas development aid are valuable support mechanisms that we should channel in the best possible way and manage effectively in order to achieve the SDGs. That is why my country will invite our partners and international investors to Paris next December for a donor and investor conference in order to mobilize the resources we need for our development programme.
Seventy-one years following the creation of our Organization, we must acknowledge that much remains to be done in a world where we adjust far too quickly to misery, poverty and the precarious nature of life, where far too quickly we accept injustice and persistent inequality, conflict, crisis and even war. However, we must admit that the United Nations has documented major achievements and progress over the years. We remain firmly convinced that the United Nations today embodies a universal conscience recognized and respected by the international order, as well as political will at the global level. It is a forum where nations can come to plead and explain their cause to the rest of the world. The most important thing is the respect of and follow-up to commitments, which is key to building trust.
On 17 June in Paris, upon the initiative of the French authorities, we restarted negotiations concerning the Malagasy islands of Glorieuses, Juan de Nova, Europa and Bassas da India, the latter three located in the Mozambique Channel. Madagascar is delighted at the initiative, which from our point of view is in line with the implementation of the relevant General Assembly resolutions. In paragraph 3 of resolution 34/91, of 12 December 1979, the Assembly
“[i]nvites the Government of France to initiate negotiations without further delay with the Government of Madagascar for the reintegration of the above-mentioned islands, which were arbitrarily separated from Madagascar”.
Resolution 35/123, of 11 December 1980, supplements the 1979 resolution as it
“[i]nvites the Government of France to initiate with the Government of Madagascar, as a matter of urgency, the negotiations provided for in resolution 34/91, with a view to settling the question in accordance with the purposes and principles of the Charter of the United Nations” (resolution 35/123, para. 4).
Madagascar would hope that the discussions that have been started will take place in full respect of the provisions of the Manila Declaration on the settlement of international disputes, enshrined in resolution 37/10, of 15 November 1982. The resolution underscores, inter alia, the obligations stemming from the fundamental principles of international law concerning the sovereignty, independence and territorial integrity of States as well as the other generally recognized principles and norms of contemporary international law.
On matters of peace and security, I wish to reiterate my Government’s gratitude to the United Nations and to the Peacebuilding Support Office, which agreed to the Peacebuilding Fund for Madagascar at the end of 2014. This year marks the operational phase of the Fund’s priority plan, focusing on two main projects: support for reform of the security sector and for governance in Madagascar.
In the past 10 years, one man in particular has held high the torch of the United Nations and championed the values and principles that we all share. As I conclude my statement, I wish to pay well-deserved tribute to our dear Secretary-General, Mr. Ban Ki-moon, whose mandate is coming to an end this year. His commitment to peace and development throughout the world, his personal commitment and the way in which he has headed this Organization have earned our gratitude, esteem and respect.
